DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-24 in the reply filed on November 17, 2022 is acknowledged. Affirmation of this election must be made by applicant in replying to this Office action.  Species (2) (the DNA digestion enzyme binds the binding reagent before entering the nucleus of the cell wherein the DNA digestion enzyme is a transposase), which comprises claims 3, 5, and 21, have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. Claims 1, 2, 4, 6-20, and 22-24 will be examined. 

Information Disclosure Statement
IDS filed on January 7, 2021 and November 17, 2022 contain 71 pages of patent and non-patent literatures (total 1544 references). However, most of these literatures are unrelated to this instant application. Applicant should consider to only file related patent and non-patent literatures such that the valuable time of the examiner will not be wasted. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “each comprising a single-stranded overhang” in contacting step should be “each of plurality of nuclear target-associated dsDNA fragments comprising a single-stranded overhang”; (2) “each binding reagent” in contacting step should be “the binding reagent”; (3) “each comprising a sequence complementary to at least a portion of the nuclear target-associated dsDNA fragment” in the first barcoding step should be “each of the first plurality of oligonucleotide barcodes comprising a sequence complementary to at least a portion of the nuclear target-associated dsDNA fragment”;  (4) “each comprising a sequence complementary to at least a portion of the unique identifier sequence” in the second barcoding step should be “each of the second plurality of oligonucleotide barcodes comprising a sequence complementary to at least a portion of the unique identifier sequence”; and (5) “,or products thereof” in the first barcoding step and the second barcoding step should be deleted. 
Claim 2 is objected to because of the following informality: “contacting the nuclear target with the digestion composition” should be “said contacting the nuclear target with the digestion composition”. 
Claim 4 is objected to because of the following informality: “the binding reagent and the DNA digestion enzyme are separate from each other when contacted with the permeabilized cell” should be “the binding reagent and the DNA digestion enzyme in the digestion composition are separate from each other and each of the binding reagent and the DNA digestion enzyme separately contacts with the permeabilized cell”. 
Claim 6 is objected to because of the following informality: “the first target binding region is complementary to at least a portion of the single-stranded overhang of the nuclear target- associated dsDNA fragment, wherein contacting the nuclear target with the digestion composition generates a complex comprising the binding reagent, the DNA digestion enzyme, and a nuclear target-associated dsDNA fragment, and wherein barcoding the plurality of nuclear target-associated dsDNA fragments comprises contacting said complex with the first and second pluralities of oligonucleotide barcodes” should be “the first target binding region is complementary to at least a portion of the single-stranded overhang of the nuclear target- associated dsDNA fragments, wherein said contacting the nuclear target with the digestion composition generates a complex comprising the binding reagent, the DNA digestion enzyme, and the nuclear target-associated dsDNA, and wherein said barcoding the plurality of nuclear target-associated dsDNA fragments comprises contacting said complex with the first pluralities of oligonucleotide barcodes and the second pluralities of oligonucleotide barcodes”. 
Claim 7 is objected to because of the following informality: “Mnase I” is an abbreviation. It can be used after whole phrase representing the abbreviation appears once. 
Claim 9 or 15 is objected to because of the following informalities: (1) “barcoding the plurality of nuclear target-associated dsDNA fragments” should be “said barcoding the plurality of nuclear target-associated dsDNA fragments”; and (2) “or products thereof” should be deleted. 
Claim 10 is objected to because of the following informality: “barcoding the binding reagent specific oligonucleotides, or products thereof, comprises extending the second plurality of oligonucleotide barcodes hybridized to the binding reagent specific oligonucleotides, or products thereof, and wherein the binding reagent oligonucleotide comprises a sequence complementary to the second target-binding region” should be “said barcoding the binding reagent specific oligonucleotides comprises extending the second plurality of oligonucleotide barcodes hybridized to the binding reagent specific oligonucleotides, and wherein the binding reagent specific oligonucleotide comprises a sequence complementary to the second target-binding region”.
Claim 11 or 22 is objected to because of the following informality: “obtaining sequence data of the plurality of barcoded nuclear target-associated DNA fragments, or products thereof, and comprising determining information relating to the gDNA based on the sequences of the plurality of barcoded nuclear target-associated DNA fragments, or products thereof, in the sequencing data obtained” should be “obtaining sequence data of the plurality of barcoded nuclear target-associated DNA fragments, and determining information relating to the gDNA based on the sequences of the plurality of barcoded nuclear target-associated DNA fragments from the sequencing data”.
Claim 12 or 23 is objected to because of the following informality: “determining the information relating to the gDNA comprises determining genome information of the gDNA based on the sequences of the plurality of barcoded nuclear target-associated DNA fragments in the sequencing data obtained” should be “said determining the information relating to the gDNA comprises determining genome information of the gDNA based on the sequences of the plurality of barcoded nuclear target-associated DNA fragments from the sequencing data”.
Claim 13 or 24 is objected to because of the following informality: “determining the genome information of the gDNA” should be “said determining the genome information of the gDNA”. 
Claim 14 is objected to because of the following informalities: (1) “each comprising a first 5’ overhang and a second 5’ overhang” should be “each of the plurality of nuclear target-associated dsDNA fragments comprising a first 5’ overhang and a second 5’ overhang”; and (2) “,or products thereof” in the barcoding step should be deleted. 
Claim 20 is objected to because of the following informality: “the binding reagent and the transposome are separate from each other when contacted with the permeabilized cell” should be “the binding reagent and the transposome are separate from each other and each of the binding reagent and the transposome separately contacts with the permeabilized cell”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1, 2, 4, 6-20, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing permeabilizing and contacting steps of claims 1 and 14, does not reasonably provide enablement for labeling nuclear target-associated DNA in a cell using the methods recited in claims 1, 2, 4, 6-20, and 22-24. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The Nature of The Invention
The claims are drawn to a method of labeling nuclear target-associated DNA in a cell. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1, 2, 4, and 6-13 encompass a method of labeling nuclear target-associated DNA in a cell, the method comprising: permeabilizing a cell comprising a nuclear target associated with double-stranded deoxyribonucleic acid (dsDNA), wherein the dsDNA is a genomic DNA (gDNA); contacting the nuclear target with a digestion composition comprising any kind of DNA digestion enzyme and a binding reagent capable of specifically binding to the nuclear target to generate a plurality of nuclear target-associated dsDNA fragments each of plurality of nuclear target-associated dsDNA fragments comprising a single-stranded overhang, wherein the binding reagent comprises a binding reagent specific oligonucleotide comprising a unique identifier sequence for the binding reagent; barcoding the plurality of nuclear target-associated dsDNA fragments, or products thereof, using a first plurality of oligonucleotide barcodes to generate a plurality of barcoded nuclear target-associated DNA fragments each of the first plurality of oligonucleotide barcodes comprising a sequence complementary to at least a portion of the nuclear target-associated dsDNA fragment, wherein each oligonucleotide barcode of the first plurality of oligonucleotide barcodes comprises a first target-binding region capable of hybridizing to the plurality of nuclear target-associated dsDNA fragments, or products thereof; and barcoding the binding reagent specific oligonucleotides, or products thereof, using
a second plurality of oligonucleotide barcodes to generate a plurality of barcoded binding
reagent specific oligonucleotides each of the second plurality of oligonucleotide barcodes comprising a sequence complementary to at least a portion of the unique identifier sequence, wherein each oligonucleotide barcode of the second plurality of oligonucleotide barcodes comprises a second target-binding region capable of hybridizing to the binding reagent specific oligonucleotides, or products thereof. Claims 14-20 and 22-24 encompass a method of labeling nuclear target-associated DNA in a cell, the method comprising: permeabilizing a cell comprising a nuclear target associated with double-stranded deoxyribonucleic acid (dsDNA), wherein the dsDNA is a genomic DNA (gDNA); contacting the nuclear target with a conjugate comprising a transposome and a binding reagent capable of specifically binding to the nuclear target to generate a plurality of nuclear target-associated dsDNA fragments each of the plurality of nuclear target-associated dsDNA fragments comprising a first 5’ overhang and a second 5’ overhang, wherein the transposome comprises a transposase, a first adaptor having the first 5’ overhang, and a second adaptor having the second 5’ overhang; and barcoding the plurality of nuclear target-associated dsDNA fragments, or products thereof, using a first plurality of oligonucleotide barcodes to generate a plurality of barcoded nuclear target-associated DNA fragments, wherein each oligonucleotide barcode of the first plurality of oligonucleotide barcodes comprises a first target-binding region capable of hybridizing to the plurality of nuclear target-associated dsDNA fragments, or products thereof.

Working Examples
The specification provides two working examples: (1) Appending Oligonucleotide Probes with a Target Binding Region; and (2) Labeling Target-Protein-Associated DNA of a Single Cell (see pages 44 and 45 of US 2021/0024977 A1, which is US publication of this instant case).  However, the specification provides no working example for labeling nuclear target-associated DNA in a cell using the methods recited in claims 1, 2, 4, 6-20, and 22-24.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides two working examples: (1) Appending Oligonucleotide Probes with a Target Binding Region; and (2) Labeling Target-Protein-Associated DNA of a Single Cell (see pages 44 and 45 of US 2021/0024977 A1, which is US publication of this instant case), the specification provides no working example for labeling nuclear target-associated DNA in a cell using the methods recited in claims 1, 2, 4, 6-20, and 22-24. During the process of the prior art search, the examiner has not found any prior art which is related to label nuclear target-associated DNA in a cell using the methods recited in claims 1, 2, 4, 6-20, and 22-24.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether nuclear target-associated DNA in a cell can be labeled using the methods recited in claims 1, 2, 4, 6-20, and 22-24.
Although the specification shows that “ [W]ith reference to FIG. 1, provided is a binding reagent (e.g., protein binding reagent 105) associated with a fusion protein 125 that comprises a digestion enzyme 120 and a domain 130 that specifically binds the protein binding reagent 105. The protein binding reagent 105 comprises a reagent oligonucleotide 110. In some embodiments, the reagent oligonucleotide 110 includes a capture sequence, for example a polyA sequence 115. As discussed herein, it is noted that in some embodiments, the capture sequence can be a sequence other than a polyA sequence. In some embodiments, such as shown in FIG. 1, the protein binding reagent 105 is associated with to the fusion protein 125 to form an associated protein 101. For example, the protein binding reagent 105 can be non-covalently or covalently bound to the fusion protein 125 to form the associated protein 101. [0255] As shown in FIG. 2, a permeabilized cell 205 comprises a nuclear target (e.g., target protein 225) that is associated with a DNA 215 within a nucleus 210 of the permeabilized cell 205. Nuclear targets can comprise nuclear DNA (e.g., methylated DNA) or nuclear proteins (e.g., gDNA-associated proteins). In some embodiments, the DNA 215 may also be associated with other proteins, such as an off-target protein 220. In some embodiments the permeabilized cell 205 is contacted with the associated protein 101, which enters the permeabilized cell 205 and binds to target protein 225, forming a permeabilized cell 205 comprising associated protein 101 bound to the target protein 225. In some embodiments the permeabilized cell 205 is contacted with the protein binding reagent 105 and fusion protein 125, which enters the permeabilized cell 205 and form an associated protein 101. The associated protein can bind to target protein 225 in the nucleus  
210 of the permeabilized cell 205, forming a permeabilized cell 205 comprising associated protein 101 bound to the target protein 225. [0256] As shown in FIG. 3, the DNA digestion enzyme 120 of the fusion protein 125 digests the DNA 215, and the associated protein 101 forms a complex 305 that comprises the protein binding reagent 105, fusion protein 125, target protein 225, and digested DNA 215 having a single stranded overhang. FIG. 3 shows the complex 305 removed from the permeabilized cell 205. In some embodiments, the method comprises cell lysis (e.g., by chemical or biochemical means, by osmotic shock, or by means of thermal lysis, mechanical lysis, or optical lysis) to liberate the complex. [0257] FIG. 4 depicts a first oligonucleotide probe 405 and a second oligonucleotide probe 410, each immobilized to a bead 415. In some embodiments, the first oligonucleotide probe 405 includes a first target binding region 406. In some embodiments the first target binding region 406 comprises, consists essentially of, or consists of a polyT sequence. In some embodiments, the second oligonucleotide probe 410 includes a second target binding region 412. In some embodiments, the second oligonucleotide probe 410 comprises, consists essentially of, or consists of a second polyT sequence 411. [0258] As shown in FIG. 5A, contacting the complex 305, with the substrate 415 that includes the first oligonucleotide probe 405 and the second oligonucleotide probe 410 results in hybridization of the first target binding region 406 to the reagent oligonucleotide 110, and the second target binding region 410 to the single stranded overhang of the digested DNA 215. Thus, FIG. 5A shows capture of the complex 305 to the bead 415. In such embodiments, material not captured to the bead, including cells or components thereof, are removed, for example by washing. [0259] As shown in FIG. 5B, in some embodiments, the captured complex may be subjected to ligation and reverse transcription. Such steps may be performed in an automated instrument, such as a thermomixer. A ligase (e.g., T4 DNA ligase) may be used to join two fragments. Tagmentation products generated according to some of the embodiments provided herein can comprise gaps. Gaps between DNA fragments can be filled by a gap-filling enzyme, such as a DNA polymerase (e.g., Klenow). As shown in FIG. 5C, in some embodiments, proteins, including the protein binding reagent, the fusion protein, and the target protein are removed. Optionally, polypeptides may be removed, for example, by treatment of the captured complex with proteinase K. Furthermore, unbound nucleic acids may be removed, for example, by contacting with a nuclease, such as ExoI. As shown in FIG. 5D, in some embodiments, the hybridized nucleic acids may undergo further processing to barcode the nucleic acids of the captured complex (e.g., digested DNA and reagent oligonucleotide), including, for example, denaturation, random primer extension, and/or polymerase chain reaction. FIG. 6 depicts library generation, wherein a nucleic acid sequence immobilized on a substrate comprises a universal primer binding site (such as a PCR handle), a cell label (CL), a unique molecular identifier (UMI), a capture sequence (e.g., polyT) and target DNA sequence. Random primer extension may be performed to generate a library, which may include, in some embodiments a P5 and P7 primer adaptor sequences”, “[F]IGS. 10A-B are non-limiting schematic illustrations of conjugates provided herein for labeling nuclear target-associated DNA in a single cell. In some embodiments, a binding reagent (e.g., antibody 1002) specific for a nuclear target (e.g., a nuclear protein or methylated nucleotide) is provided. In some embodiments a transposome is provided. The transposome can comprise a homodimer or a heterodimer. The transposome can comprise a transposase. The transposase can comprise Tn5 transposase. Tn5 transposase can comprise transposase monomers 1004a and 1004b. Tn5 transposase monomer 1004a can comprise a first adaptor 1008a and a domain 1006a that specifically binds the binding reagent (e.g., protein A or G). Tn5 transposase monomer 
1004b can comprise a second adaptor 1008b and a domain 1006b that specifically binds the binding reagent (e.g., protein A or G). The first adaptor 1008a can comprise a first barcode 
1010a (e.g., T5 barcode) and the second adaptor 1008b can comprise a second barcode 
1010b (e.g., T7 barcode). The binding reagent and transposome can form a conjugate before being contacted with the cell, after being contacted with the cell, before entering the nucleus, after entering the nucleus, or any combination thereof. Disclosed herein include conjugates 
1012 comprising a binding reagent (e.g., antibody 1002) specific for a nuclear target (e.g., nuclear protein or methylated nucleotide) directly conjugated to a transposome. The transposome can comprise a homodimer or a heterodimer. The transposome can comprise a transposase. The transposase can comprise Tn5 transposase. Tn5 transposase can comprise transposase monomers 1016a and 1016b. Tn5 transposase monomer 1016a can comprise a first adaptor 1018a and Tn5 transposase monomer 1016b can comprise a first adaptor 1018b. The first adaptor 1018a can comprise a first barcode 1020a (e.g., T5 barcode) and the second adaptor 1018b can comprise a second barcode 1020b (e.g., T7 barcode)”, and  “[T]his example describes a labeling target-protein-associated DNA of a single cell in accordance with some embodiments described herein. [0304] A single cell is provided, wherein the single cell includes a target protein of interest that is associated with DNA. The single cell is subjected to permeabilization conditions (e.g., contact with 0.1% Triton X-100 for 10 minutes), wherein the single cell is permeabilized. The permeabilized cell is contacted with a binding reagent (e.g., protein binding reagent), anti-histone H3 antibody (as provided by Abcam listed as catalog #ab8895) and a fusion protein. The protein binding reagent specifically binds to the target protein of interest, in this case, histone H3. The protein binding reagent includes a reagent oligonucleotide, an oligonucleotide tag that includes a unique identifier sequence and a polyA tag. The fusion protein includes a DNA digestion enzyme, EcoRI and protein A, which is bound to the anti-histone H3 antibody, as shown in FIG. 1. Contacting the single cell with the antibody/digestion enzyme complex results in the complex entering the cell nucleus and binding to target protein, which is associated with DNA, as shown in FIG. 2. Alternatively, the antibody can be separately contacted with the permeabilized cell prior to or after contacting the cell with a digestion enzyme, such that each component of the complex separately enters the cell and such that the complex of the antibody/digestion enzyme is formed in situ within the cell nucleus. [0305] The permeabilized cell having complex within the nucleus is subjected to enzyme digestion, such that the digestion enzyme cleaves the DNA, and releases a complex that includes the antibody, the digestion enzyme, the target protein, and the associated DNA, as shown in FIG. 3. The digested DNA includes a single stranded overhang, a result of the digestion enzyme generating a restriction site overhang. The complex shown in FIG. 3 is contacted with a bead having an oligonucleotide probe as prepared in Example 1, and as shown in FIG. 4. The bead includes a first oligonucleotide probe and a second oligonucleotide probe. The first oligonucleotide probe is a probe lacking a target binding region, but having a polyT sequence complementary to the polyA sequence attached to the antibody, thus hybridizing the reagent oligonucleotide on the antibody. The second oligonucleotide probe includes a target binding region, identified in FIG. 4 as NNNN, and which is complementary to a single stranded overhang on the digested DNA, resulting in hybridization to the digested DNA, as shown in FIG. 5A. The respective fragments are ligated and reverse transcribed, as shown in FIG. 5B. [0306] All protein components, including the antibody, the digestion enzymes, the protein A, and the target protein are removed by subjecting the beads to proteinase K. Unbound nucleic acids are removed by contacting the beads with ExoI. A nucleic acid library is generated through random primer extension and PCR amplification, as shown in FIG. 5C” (see paragraphs [0254] to [0259], [0277], and [0304] to [0306] of US 2021/0024977 A1, which is US publication of this instant case), the scopes of claims 1 and 14 are much broader than the teachings of the specification because claim 1 does not require that the nuclear target is a protein, the DNA enzyme is a restriction endonuclease which can cleave a double stranded DNA and produce cleaved DNA fragments having ends with a single-stranded overhang, and the DNA enzyme is a part of a fusion protein comprising a domain which binds to the binding reagent while claim 14 does not require that the nuclear target is a protein and the transposase comprises a domain which binds to the binding reagent.
First, although claim 1 requires permeabilizing a cell comprising a nuclear target associated with double-stranded deoxyribonucleic acid (dsDNA), wherein the dsDNA is a genomic DNA (gDNA) and contacting the nuclear target with a digestion composition comprising a DNA digestion enzyme and a binding reagent capable of specifically binding to the nuclear target, since claim 1 does not limit that the nuclear target is a protein and the DNA enzyme is a specific DNA enzyme and it is known that DNase I is an endonuclease that nonspecifically cleaves DNA to release di-, tri- and oligonucleotide products with 5’-phosphorylated and 3’-hydroxylated ends and acts on single- and double-stranded DNA, chromatin and RNA:DNA hybrids (see attached “DNase I”), if the nuclear target is a specific gene sequence comprising a methylated nucleotide as recited in claim 8 and the DNA enzyme is DNase I, DNase I cleaves the nuclear target, ds DNA, and the binding reagent specific oligonucleotide comprising a unique identifier sequence to release di-, tri- and oligonucleotide products with 5’-phosphorylated and 3’-hydroxylated ends and it is unpredictable how a plurality of nuclear target-associated dsDNA fragments can be generated wherein each of plurality of nuclear target-associated dsDNA fragments comprises a single-stranded overhang and how a plurality of barcoded binding reagent specific oligonucleotides can be generated such that the methods recited in claims 1, 2, 4, and 6-13 cannot be performed. Furthermore, since claim 1 does not require contacting the plurality of nuclear target-associated dsDNA fragments with a first plurality of oligonucleotide barcodes and contacting the binding reagent specific oligonucleotides with a second plurality of oligonucleotide barcodes, without contacting the plurality of nuclear target-associated dsDNA fragments with a first plurality of oligonucleotide barcodes and contacting the binding reagent specific oligonucleotides with a second plurality of oligonucleotide barcodes, it is unpredictable how a plurality of barcoded nuclear target-associated DNA fragments can be generated and how a plurality of barcoded binding reagent specific oligonucleotides can be generated such that the methods recited in claims 1, 2, 4, and 6-13 cannot be performed. In addition, since it is known that some restriction enzyme such as Sma I cleaves double stranded DNA and produce cleaved DNA fragments having blunt ends (see attached “Restriction enzymes”) and there is no evidence to show that cleaved DNA fragments must have ends with a single-stranded overhang after a double stranded DNA is cleaved by any kind of transposase, if the DNA digestion enzyme comprises a restriction enzyme such as Sma I or any kind of transposase as recited in claim 7, cleaved DNA fragments having blunt ends are produced and it is unpredictable how a plurality of nuclear target-associated dsDNA fragments can be generated wherein each of plurality of nuclear target-associated dsDNA fragments comprises a single-stranded overhang such that the methods recited in claims 1, 2, 4, and 6-13 cannot be performed. Since it is known that micrococcal nuclease (Mnase) is relatively non-specific endo-exonuclease which digests double-stranded, single-stranded, circular and linear nucleic acids and both DNA and RNA are degraded to 3’ phosphomononucleotides and dinucleotides using a Mnase (see attached “Micrococcal Nuclease”), if the DNA digestion enzyme comprises Mnase I as recited in claim 7, MNase I cleaves the nuclear target such as a gene sequence, ds DNA, and the binding reagent specific oligonucleotide comprising a unique identifier sequence to release 3’ phosphomononucleotides and dinucleotides and it is unpredictable how a plurality of nuclear target-associated dsDNA fragments can be generated wherein each of plurality of nuclear target-associated dsDNA fragments comprises a single-stranded overhang and how a plurality of barcoded binding reagent specific oligonucleotides can be generated such that the methods recited in claims 1, 2, 4, and 6-13 cannot be performed.
Second, although claim 14 requires permeabilizing a cell comprising a nuclear target associated with double-stranded deoxyribonucleic acid (dsDNA), wherein the dsDNA is a genomic DNA (gDNA) and contacting the nuclear target with a conjugate comprising a transposome and a binding reagent capable of specifically binding to the nuclear target wherein the transposome comprises a transposase, a first adaptor having the first 5’ overhang, and a second adaptor having the second 5’ overhang, since claim 14 does not limit that the nuclear target is a protein, the transposome is conjugated with the binding reagent, and there is no evidence to show that cleaved DNA fragments must have ends with a single-stranded overhang after a double stranded DNA is cleaved by any kind of transposase, if the nuclear target is a specific gene sequence comprising a methylated nucleotide as recited in claim 18 and the DNA enzyme is any kind of transposase, it is unclear where a first 5’ overhang and a second 5’ overhang on each of plurality of nuclear target-associated dsDNA fragments come from and it is unpredictable how a plurality of nuclear target-associated dsDNA fragments can be generated wherein each of plurality of nuclear target-associated dsDNA fragments comprises a first 5’ overhang and a second 5’ overhang such that the methods recited in claims 14-20 and 22-24 cannot be performed. Furthermore, since claim 14 does not require contacting the plurality of nuclear target-associated dsDNA fragments with a first plurality of oligonucleotide barcodes, without contacting the plurality of nuclear target-associated dsDNA fragments with a first plurality of oligonucleotide barcodes, it is unpredictable how a plurality of barcoded nuclear target-associated DNA fragments can be generated such that the methods recited in claims 14-20 and 22-24 cannot be performed. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether nuclear target-associated DNA in a cell can be labeled using the methods recited in claims 1, 2, 4, 6-20, and 22-24.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion 
17.	  No claim is allowed.  
18.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 2, 2022